     Case 3:19-cv-07545-WHA Document 166 Filed 01/30/20 Page 1 of 3




 1   Keith A. Custis (#218818)                    Ashley Keller (pro hac vice)
       kcustis@custislawpc.com                      ack@kellerlenkner.com
 2   CUSTIS LAW, P.C.                             Travis Lenkner (pro hac vice)
     1875 Century Park East, Suite 700              tdl@kellerlenkner.com
 3   Los Angeles, California 90067                Marquel Reddish (pro hac vice)
     (213) 863-4276                                 mpr@kellerlenkner.com
 4                                                KELLER LENKNER LLC
     Justin Griffin (#234675)                     150 N. Riverside Plaza, Suite 4270
       justingriffin@quinnemanuel.com
 5                                                Chicago, Illinois 60606
     QUINN EMANUEL URQUHART & SULLIVAN, LLP       (312) 741-5220
     865 S. Figueroa St., 10th Floor
 6   Los Angeles, California 90017                Warren Postman (pro hac vice)
     (213) 443-3100
 7                                                  wdp@kellerlenkner.com
     Andrew Schapiro (pro hac vice)               KELLER LENKNER LLC
 8     andrewschapiro@quinnemanuel.com            1300 I Street, N.W., Suite 400E
     QUINN EMANUEL URQUHART & SULLIVAN, LLP       Washington, D.C. 20005
 9   191 N. Upper Wacker Dr., Suite 2700          (202) 749-8334
     Chicago, Illinois 60606
10   (312) 705-7472
     Attorneys for Petitioners
11

12                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
13                            SAN FRANCISCO DIVISION
14                                            )
     TERRELL ABERNATHY, et al.,               )   Case Nos. 3:19-cv-07545
15                                            )             3:19-cv-07646
                                              )
16                     Petitioners,
                                              )
           vs.                                )   DECLARATION OF WARREN
17                                            )   POSTMAN IN SUPPORT OF
                                              )   PETITIONERS’ OPPOSITION
18   DOORDASH, INC.,                          )   TO DOORDASH, INC.’S MOTION
                                              )   TO STAY PROCEEDINGS
19                                            )
                      Respondent.
                                              )   Date:         February 10, 2020
20                                            )   Time:         2:00 p.m.
                                              )   Judge:        Hon. William H. Alsup
21
                                              )
22   CHRISTINE BOYD, et al.,                  )
                                              )
23                     Petitioners,           )
                                              )
24         vs.                                )
                                              )
25                                            )
     DOORDASH, INC.,                          )
26                                            )
                      Respondent.             )
27                                            )
                                              )
28

                         DECLARATION OF WARREN POSTMAN
                       CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
       Case 3:19-cv-07545-WHA Document 166 Filed 01/30/20 Page 2 of 3




 1   I, Warren Postman, declare based on personal knowledge as follows:

 2             1.   I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

 3             2.   I have personal knowledge of the facts stated herein, and if called upon as a witness

 4   I could and would testify competently thereto.

 5             3.   This declaration is submitted in support of Petitioners’ Opposition to DoorDash,

 6   Inc.’s Motion to Stay Proceedings.

 7             4.   On March 20, 2019, Keller Lenkner notified DoorDash that it represented more than

 8   3,000 clients who intended to pursue misclassification claims in arbitration before AAA.

 9             5.   DoorDash has made 742 offers of settlement or judgment to Dashers represented by

10   Keller Lenkner. These offers averaged around $210 per person. Only 13 Dashers accepted the

11   offers.

12             6.   In addition to the proposed Marciano settlement, Lichten & Liss-Riordan, P.C.

13   (“LLR”) and clients of Gibson, Dunn & Crutcher LLP have also sought preliminary approval of

14   settlements in Rimler v. Postmates, Inc., No. CGC-18-567868 (San. Fran. Sup. Ct.), and Cole v.

15   Square, Inc. (d/b/a Caviar), No. BC719079 (LA Cnty. Sup. Ct.). According to LLR, the settlement

16   in Rimler was reached in principle on July 19, 2019, and the settlements in Marciano and Cole

17   were both reached on September 10, 2019.

18             7.   On January 24, 2020, the court in Marciano vacated the preliminary approval

19   hearing scheduled for January 30, 2020, and it stated that “it will issue a further scheduling order

20   once the matter has been reassigned to the Complex Civil Litigation Department of this Court.”

21   Attached as Exhibit A is a true and correct copy of the court’s order.

22             8.   As of the time of this filing, it does not appear that the court in Marciano has

23   rescheduled the hearing on the motion for preliminary approval.

24             9.   Petitioners Tatiana Bluford, Becky Elliott, and Latasha Grider have moved to

25   intervene in Marciano and have filed a joint opposition to the motion for preliminary approval of

26   the settlement. Attached as Exhibit B is a true and correct copy of their opposition.

27

28

                              DECLARATION OF WARREN POSTMAN
                            CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
       Case 3:19-cv-07545-WHA Document 166 Filed 01/30/20 Page 3 of 3




 1           10.     In addition to the objections from those Petitioners, Dashers Matthew Romero,

 2   Raymond Cho, and LaRonda Robinson have also each separately moved to intervene and each has

 3   filed a separate objection to the Marciano proposed settlement. Attached as Exhibit C is a true and

 4   correct copy of the objection filed by Matthew Romero. Attached as Exhibit D is a true and correct

 5   copy of the objection filed by Raymond Cho. Attached as Exhibit E is a true and correct copy of

 6   the objection filed by LaRonda Robinson.

 7           11.     In Rimler v. Postmates, the original hearing on plaintiffs’ motion for preliminary

 8   approval of the proposed settlement was scheduled for October 17, 2019. The hearing was then

 9   rescheduled to November 22, 2019. The court then reset the hearing for January 31, 2020 and

10   ordered the parties to address numerous significant concerns it identified with the settlement. On

11   January 29, 2020, LLR informed Keller Lenkner that the preliminary approval hearing scheduled

12   for January 31, 2020 was being rescheduled, but they did not yet have a new date for the hearing.

13   Attached as Exhibit F is a true and correct copy of a chart created by counsel comparing the

14   deficiencies identified by the Rimler court to the proposed settlement in Marciano.

15
     I declare that the foregoing is true under penalty of perjury of the laws of the United States.
16
             Signed on January 30, 2020 in Chicago, Illinois.
17

18
                                                          /s/ Warren Postman
19                                                        Warren Postman

20

21

22

23

24

25

26
27

28
                                               2
                               DECLARATION OF WARREN POSTMAN
                             CASE NUMBERS: 3:19-cv-07545 & 3:19-cv-07646
